DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al. (U.S. Application Publication No. 2014/0097183).
McGrath discloses a storage box (20), comprising: a base (22, 26) with an open interior and a  lower portion and a side wall; a lid (28) that is permanently hingedly connected at one end of the base by a hinge (38), said lid moveable relative to said base by rotation about said hinge (Figs. 1, 4); a closed configuration (Fig. 1) wherein the lid is closed against the base and an open configuration (Fig. 4) wherein the lid is . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Ahern, Jr. et al. (U.S. Patent No. 5,624,051).
McGrath fails to teach wherein said base includes: dividers which separates the interior of the base into two or more storage areas; and, a recessed grip on an exterior surface of the base, the divider is comprised of one or more ridges formed on a bottom wall of the base and an underside of the one or more ridges defines the recessed grip on the exterior surface of the base, and wherein the recessed grip is comprised of one or more channels formed on a bottom wall of the base.
Ahern teaches at it is known in the art to manufacture a base with dividers (31) which separates the interior of the base into two or more storage areas (Fig. 1); and, a recessed grip on an exterior surface of the base, the divider is comprised of one or more ridges formed on a bottom wall of the base and an underside of the one or more ridges defines the recessed grip on the exterior surface of the base, and wherein the recessed grip is comprised of one or more channels formed on a bottom wall of the base (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base with dividers, as taught by Ahern, so that the base interior could be segregated. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the box with grip, in order to provide a grasping structure for the box.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Haas et al. (U.S. Patent No. 5,601,206).
McGrath fails to teach a ruler disposed on the exterior surface of the base and adjacent a lower portion thereof, wherein the ruler is comprised of a plurality of indentations formed on the exterior surface of the base.
Haas teaches that it is known in the art to manufacture a container base with a ruler disposed on the exterior surface of the base and adjacent a lower portion thereof, wherein the ruler is comprised of a plurality of indentations formed on the exterior surface of the base (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base with the indentation structure taught by Haas, in order to strengthen the base.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Perry et al. (U.S. Application Publication No. 2010/0308066).
McGrath fails to teach wherein the latch mechanism includes a barb located on an inner surface of said resilient member; said barb extends outwardly from an inner surface of said resilient member; said bard including first and second sides; said first and second sides of said bard configured to engage said latch stop when said lid is secured in said closed configuration; at least a portion of said barb located under said bottom surface of said flat rim when said lid is secured in said closed configuration.
Perry teaches that it is known in the art to manufacture a latch mechanism (54) with barb extending across the latch mechanism (Fig. 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the latch mechanism with a barb, as taught by Perry, in order to provide a structure for clamping the rim and such a modification would be the use of a known feature to achieve a known result. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barb to extend the entire latch mechanism, in order to ensure the barb could catch the rim and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	

Claims 11-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Oakes et al. (U.S. Patent No. 9,474,420).
McGrath fails to teach wherein the one or more stacking features includes one or more apertures/ridges/indents extending around a perimeter and one or more retaining walls/barbs located on the lid, wherein the one or more apertures/ridges/indents on a lid of an upper storage box in the plurality of open configuration storage boxes is configured to receive the one or more retaining walls/ridges/barbs on a lid of a lower storage box in the plurality of open configuration storage boxes.
Oaks teaches that it is known in the art to manufacture  storage box with stacking features comprising one or more apertures/ridges/indents (28) extending around a perimeter (Fig. 3) and one or more retaining walls/barbs (38’) located on the lid, wherein 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the storage box with eh shapes taught by Oaks, so that multiple boxes could be stacked together.

Claims 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Ahern, Haas, Oakes and Perry.
The references teach all the claimed limitations as shown above and it would be obvious to modify McGrath for the same reasons shown, and wherein a portion of said retaining wall extends downwardly from said bottom contact surface and is positioned below said top surface of said stop wall when said lid is rotated about said hinge to said closed position (McGrath, Fig. 3, based on orientation).The one or more stacking features on said lid include one or more apertures, said one or more apertures configured to (capable of)  receive a portion of a latch mechanism on a lid of another storage box when stacked with said another storage box (Oakes, Fig. 6). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the components with the claimed sizes, since the box would function in the same manner and such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner maintains that the prior art applied above reads on the limitations currently claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Haas fails to teach a ruler, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733